Exhibit 10.11

TIBCO SOFTWARE INC.

NOTICE OF AWARD OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the 2008 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Award
and in the Terms and Conditions of Restricted Stock Units (the “Agreement”),
attached hereto as Appendix A.

Name: [insert name] (the “Employee”)

You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan, the Agreement and this Notice of Award as
follows:

 

Award Number

    ______

Date of Award

    ______

Vesting Commencement Date

    ______

Total Number of Restricted Stock Units

    ______

Vesting Schedule:

One-fourth (1/4th) of the Restricted Stock Units will vest one (1) year after
the Vesting Commencement Date (i.e., the first annual anniversary of the Vesting
Commencement Date), and an additional one-fourth (1/4th) of the Restricted Stock
Units will vest on each of the next three (3) annual anniversaries of the
Vesting Commencement Date, so that 100% of the Restricted Stock Units will be
vested four (4) years from the Vesting Commencement Date, subject to the
following sentence (the “Original Vesting Schedule”). On any scheduled vesting
date, Restricted Stock Units will not vest in accordance with any of the
provisions of this Notice of Award or the Agreement unless the Employee remains
a Service Provider through such vesting date. If a Change of Control occurs
while the Employee is a Service Provider, then the first sentence of this
paragraph shall be deemed replaced by the following (which shall be applied both
retroactively and prospectively): One-thirty-sixth (1/36th) of the Restricted
Stock Units will vest each month after the Vesting Commencement Date on the same
day of the month as the Vesting Commencement Date, so that 100% of the
Restricted Stock Units will be vested three (3) years from the Vesting
Commencement Date, subject to the last sentence of this paragraph (the “Change
of Control Vesting Schedule”). The additional Restricted Stock Units that vest
as a result of the preceding sentence and are attributable to the period prior
to the date of the Change of Control shall be considered to have vested as of
the date of the Change of Control and shall be paid as soon as administratively
practicable following such date, subject to paragraph 6 of the Agreement. In the
event the Employee ceases to be a Service Provider for any or no reason
(including death or Disability) before the Employee vests in the right to
acquire the Shares to be issued pursuant to the Restricted Stock Unit, the
Restricted Stock Unit and the Employee’s right to acquire any Shares hereunder
will immediately terminate. For purposes of this Notice of Award and the
Agreement, a “Service Provider” means an Employee, Non-Employee Director or
Consultant.



--------------------------------------------------------------------------------

By signing below, you acknowledge that this award of Restricted Stock Units is
granted under and governed by the terms and conditions of the Plan and the
Agreement, both of which are made a part of this document. By signing this
Notice of Award, the Employee represents that he or she has reviewed the Plan,
the Agreement and this Notice of Award in their entirety and fully understands
all provisions of the Plan, the Agreement and this Notice of Award.

 

EMPLOYEE:    Signature    Print Name



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Award. The Company hereby grants to the Employee under the Plan an award of
Restricted Stock Units, subject to all of the terms and conditions in this
Agreement (including Exhibit A hereto), the attached Notice of Award and the
Plan. If and when any Restricted Stock Units are paid to the Employee, par value
for the Shares issued will be deemed paid by the Employee by past services
rendered by the Employee.

2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal to
the Fair Market Value of a Share on the date it becomes vested. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 and 4, the Employee will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
Payment of any vested Restricted Stock Units will be made in whole Shares only.

3. Vesting Schedule. Subject to paragraphs 4 and 5, the Restricted Stock Units
awarded by this Agreement and the attached Notice of Award will vest in the
Employee according to the vesting schedule set forth on the attached Notice of
Award. Restricted Stock Units shall not vest in the Employee in accordance with
any of the provisions of this Agreement unless the Employee remains a Service
Provider through the applicable vesting dates, except as otherwise provided in
paragraph 4.

4. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Committee. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the Restricted Stock Units is accelerated in connection with
the Employee ceasing to be a Service Provider (provided that such cessation is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) the Employee is a “specified
employee” within the meaning of Section 409A at the time of such cessation and
(y) the payment of such accelerated Restricted Stock Units will result in the
imposition of additional tax under Section 409A if paid to the Employee on or
within the six (6) month period following the date the Employee ceases to be a
Service Provider, then the payment of such accelerated Restricted Stock Units
will not be made until the date six (6) months and one (1) day following the
date of such cessation, unless the Employee dies during such six (6) month
period, in which case, the Restricted Stock Units will be paid to the Employee’s
estate as soon as practicable following his or her death, subject to paragraph
8. It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.



--------------------------------------------------------------------------------

5. Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement or the attached Notice of Award, if the Employee
ceases to be a Service Provider for any or no reason, the then-unvested
Restricted Stock Units awarded by this Agreement and the attached Notice of
Award will thereupon be forfeited at no cost to the Company and the Employee
will have no further rights thereunder.

6. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with paragraph 3 will be paid to the Employee (or in the event of the Employee’s
death, to his or her estate) in whole Shares as soon as administratively
practicable after vesting, subject to paragraph 8 and the other provisions of
this Agreement, but in no event later than the date that is two-and-one-half
months from the end of the Company’s tax year that includes the vesting date.
Any Restricted Stock Units that vest in accordance with paragraph 4 will be paid
to the Employee at the time(s) provided in paragraph 4, subject to paragraph 8
and the other provisions of this Agreement.

7. Payments after Death. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

8. Withholding of Taxes. Regardless of any action the Company or the Employee’s
employer (the “Employer”) takes with respect to any or all Tax Obligations, the
Employee acknowledges that the ultimate liability for all Tax Obligations
legally due by the Employee is and remains the Employee’s responsibility and
that the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Restricted Stock Units, including the award of Restricted Stock Units, the
vesting of Restricted Stock Units, the issuance of Shares in settlement of
Restricted Stock Units, the subsequent sale of any Shares acquired at vesting
and the receipt of any dividends; and (ii) do not commit to structure the terms
of the award or any aspect of the Restricted Stock Units to reduce or eliminate
the Employee’s liability for Tax Obligations.

Prior to the issuance of Shares upon vesting of Restricted Stock Units, the
Employee shall pay, or make adequate arrangements satisfactory to the Company or
to the Employer (in their sole discretion) to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, the Employee authorizes the Company or the Employer to withhold all
applicable Tax Obligations legally payable by the Employee from the Employee’s
wages or other cash compensation payable to the Employee by the Company or the
Employer. Alternatively, or in addition, if permissible under local law, the
Company or the Employer may, in their sole discretion, (i) sell or arrange for
the sale of Shares to be issued on the vesting of Restricted Stock Units to
satisfy the withholding or payment on account obligation, and/or (ii) withhold
in Shares, provided that the Company and the Employer shall withhold only the
amount of Shares necessary to satisfy the minimum withholding amount. The
Employee shall pay to the Company or to the Employer any amount of Tax
Obligations that the Company or the Employer may be required to withhold as a
result of the Employee’s receipt of Restricted Stock Units, the vesting of
Restricted Stock Units, or the issuance of Shares in settlement of vested
Restricted Stock Units that cannot be satisfied by the means previously
described. The Company may refuse to deliver Shares to the Employee if the
Employee fails to comply with the Employee’s obligation in connection with the
Tax Obligations as described herein.



--------------------------------------------------------------------------------

9. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee (including through electronic delivery to a brokerage account).
After such issuance, recordation and delivery, the Employee will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.

10. No Effect on Employment. The terms of the Employee’s employment with his or
her Employer are governed by applicable local law and any relevant employment
agreement. This Agreement and the attached Notice of Award do not constitute an
express or implied promise of continued employment for any period of time. The
Employee may terminate his or her employment and the Employer may terminate the
Employee’s employment in accordance with applicable local law and any relevant
employment agreement.

11. Acknowledgment of Nature of Award. In accepting the award of Restricted
Stock Units, the Employee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

(b) the award of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) the Employee’s participation in the Plan is voluntary;

(e) Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer, and Restricted Stock Units are outside the scope of the Employee’s
employment contract, if any;

(f) Restricted Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

(g) neither the award of Restricted Stock Units nor any provision of this
Agreement, the attached Notice of Award, the Plan or the policies adopted
pursuant to the Plan confer upon the Employee any right with respect to
employment or continuation of current employment, and in the event that the
Employee is not an employee of the Company, Restricted Stock Units shall not be
interpreted to form an employment contract or relationship with the Company;



--------------------------------------------------------------------------------

(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i) if the Employee receives Shares, the value of such Shares acquired on
vesting of Restricted Stock Units may increase or decrease in value;

(j) no claim or entitlement to compensation or damages arises from termination
of Restricted Stock Units, and no claim or entitlement to compensation or
damages shall arise from any diminution in value of the Restricted Stock Units
or Shares received upon vesting of Restricted Stock Units resulting from
termination of the Employee’s employment by the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and the Employee
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing the attached Notice of
Award, the Employee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and

(k) in the event of involuntary termination of the Employee’s employment
(whether or not in breach of local labor laws), the Employee’s right to receive
Restricted Stock Units and vest under the Plan, if any, will terminate effective
as of the date that the Employee is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of involuntary termination of employment
(whether or not in breach of local labor laws), the Employee’s right to receive
Shares pursuant to the Restricted Stock Units after termination of employment,
if any, will be measured by the date of termination of the Employee’s active
employment and will not be extended by any notice period mandated under local
law; the Committee shall have the exclusive discretion to determine when the
Employee is no longer actively employed for purposes of the award of Restricted
Stock Units.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement and the attached Notice of Award will be addressed to the
Company, in care of Shareholder Services, TIBCO Software Inc., 3303 Hillview
Avenue, Palo Alto, California, 94304, or at such other address as the Company
may hereafter designate in writing.

13. Award is Not Transferable. Restricted Stock Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated other
than by will, by the laws of descent or distribution, or to a Service Provider’s
spouse, former spouse or dependent pursuant to a court-approved domestic
relations order which relates to the provision of child, support, alimony
payments or marital property rights. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of Restricted Stock Units, or any right
or privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, Restricted Stock Units granted herein and the
rights and privileges conferred hereby immediately will become null and void.



--------------------------------------------------------------------------------

14. Binding Agreement. Subject to the limitation on the transferability of
Restricted Stock Units contained herein, this Agreement and the attached Notice
of Award will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

15. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any foreign, state or federal
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to the Employee
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.

16. Plan Governs. This Agreement and the attached Notice of Award are subject to
all terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. In the event of a conflict between one or
more provisions of the attached Notice of Award and one or more provisions of
the Plan, the provisions of the Plan will govern.

17. Committee Authority. The Committee will have the power to interpret the
Plan, this Agreement and the attached Notice of Award and to adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Restricted Stock Units
have vested). All actions taken and all interpretations and determinations made
by the Committee in good faith will be final and binding upon the Employee, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement and the attached Notice of Award.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement or
the attached Notice of Award will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this
Agreement or the attached Notice of Award.

20. Modifications to the Agreement. This Agreement and the attached Notice of
Award constitute the entire understanding of the parties on the subjects
covered. The Employee expressly warrants that he or she is not accepting this
Agreement or the attached Notice of Award in reliance on any promises,
representations, or inducements other than those contained herein and therein.
Modifications to this Agreement, the attached Notice of Award or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company. Notwithstanding anything to the contrary in the Plan, this
Agreement or the attached Notice of Award, the Company reserves the right to
revise this Agreement or the attached Notice of Award as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Restricted Stock Units.



--------------------------------------------------------------------------------

21. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit award, the Employee expressly warrants that he or she has
received a conditional right to receive Shares issued under the Plan, and has
received, read and understood a description of the Plan. The Employee
understands that the Plan is discretionary in nature and may be modified,
suspended or terminated by the Company at any time.

22. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request the Employee’s consent to participate in the Plan by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

23. Data Privacy Notice and Consent. The Employee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Employee’s personal data as described in this Agreement by
and among, as applicable, the Employer, the Company, its Subsidiaries and its
affiliates for the exclusive purpose of implementing, administering and managing
the Employee’s participation in the Plan.

The Employee understands that the Company and the Employer may hold certain
personal information about the Employee, including, but not limited to, the
Employee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
vested, unvested or outstanding in the Employee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Employee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Employee’s country, or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Employee’s
country. The Employee understands that the Employee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Employee’s local human resources representative. The Employee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Employee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker, escrow agent or other third party with whom
the Shares received upon vesting of the Restricted Stock Units may be deposited.
The Employee understands that Data will be held only as long as is necessary to
implement, administer and manage the Employee’s participation in the Plan. The
Employee understands that the Employee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Employee’s local human resources
representative.



--------------------------------------------------------------------------------

The Employee understands that refusal or withdrawal of consent may affect the
Employee’s ability to participate in the Plan. For more information on the
consequences of the Employee’s refusal to consent or withdrawal of consent, the
Employee understands that the Employee may contact the Employee’s local human
resources representative.

24. Language. If the Employee has received this Agreement, the attached Notice
of Award or any other document related to the Plan translated into a language
other than English and if the translated version is different that the English
version, the English version will control.

25. Notice of Governing Law. This Agreement and the attached Notice of Award
shall be governed by the laws of the State of Delaware, U.S.A., without regard
to its principles of conflict of laws. For purposes of litigating any dispute
that arises under this award of Restricted Stock Units, this Agreement or the
attached Notice of Award, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
of the United States for the Northern District of California, and no other
courts where this award of Restricted Stock Units is made and/or to be
performed.